     Case: 1:18-cv-06675 Document #: 25 Filed: 01/31/19 Page 1 of 21 PageID #:64



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

DEMETRIA POWELL, et al.,                             )
                                                     )
        Plaintiffs,                                  )       No. 18 C 6675
                                                     )
                          v.                         )       Judge Gottschall
                                                     )
THE STATE OF ILLINOIS, et al.,                       )
                                                     )
                                                     )
        Defendants.                                  )


            MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS


        The defendants, the State of Illinois; the Illinois Department of State Police; Governor J.

B. Pritzker1; and Brendan Kelly, Acting Director of the Illinois Department of State Police, by

their attorney, Kwame Raoul, Attorney General of Illinois, submit the following memorandum of

law in support of their motion to dismiss.

        BACKGROUND

        Plaintiffs are African-American children and their parents or grandparents litigating on

their behalf. They bring this action seeking a remedy for gun violence in Chicago and Cook

County. The allegations are that the children live in neighborhoods where they are regularly

exposed to the sounds of gunfire, and have had siblings or other relatives killed as a result of gun

violence. In one case, the complaint alleges that the child was present at the location of his

father’s murder and observed his body at the crime scene. This constant exposure to gun

violence, it is alleged, has resulted in severe psychological harm to the minor plaintiffs, including

post-traumatic stress disorder.

1
 Gov. Rauner, originally named as a defendant, has been succeeded in office by Gov. J. B. Pritzker. The
substitution of parties is automatic. FRCP 25(d).

                                                         1
     Case: 1:18-cv-06675 Document #: 25 Filed: 01/31/19 Page 2 of 21 PageID #:65



        Plaintiffs further allege that the epidemic of gun violence stems from inadequate law

enforcement by the Defendants. The claim is that seven gun shops in the Chicago area, along

with others in Indiana, sell many guns that ultimately fall into the hands of criminals and are

used in criminal activity, and that the State Police could use its regulatory authority more

aggressively to oversee these shops to prevent strawman purchases, increase surveillance of

purchases to prevent illegal trafficking, require the shops to confiscate invalid Firearm Owner’s

Identification Cards (FOID cards), and increase store security to prevent the theft of guns. Doc.

1, Complaint ¶28. Plaintiffs allege that the ISP’s “failure to adopt these needed regulations has

caused more guns to flow onto Chicago’s streets and has directly caused more African-

Americans to be killed, shot and exposed to gun violence in Chicago.” Id.

        Plaintiffs’ legal theories are claims under the Americans with Disabilities Act and Illinois

Civil Rights Act. The complaint alleges that the exposure to gunfire and violence has left the

children cognitively and psychologically disabled, and that this trauma has had an adverse

impact on their educational performance.

        Count I is brought under Title II of the ADA, 28 U.S.C. § 12132. Its focus is on

education. The core allegation in Count I is that, by its inadequate exercise of “the State’s

existing regulatory authority to reduce the gun related violence that impedes the plaintiff children

from participating in the State’s program of public education, the defendants are failing in their

duty to make a reasonable accommodation to the disabled plaintiffs and are thereby violating

their rights under Title II.” Id. at ¶58.

        The focus of Count II, also brought under Title II of the ADA, is law enforcement. By the

Defendants’ alleged failure “to use the State’s existing regulatory authority to prevent the illegal

trafficking in guns that expose the plaintiff children to continued or greater limits on their major



                                                  2
    Case: 1:18-cv-06675 Document #: 25 Filed: 01/31/19 Page 3 of 21 PageID #:66



life activities, the defendants are failing to make a reasonable accommodation to the special

needs of the plaintiff children in the conduct of the federally assisted law enforcement programs

designed to protect the people of the State.” Id.at ¶60. Plaintiffs allege this constitutes a violation

of their right “to have the defendants conduct law enforcement with due regard to their

disabilities and special needs.” Id. at ¶61.

       Count III is a state law claim under the Illinois Civil Rights Act, 740 ILCS 23/5 et seq.

The claim is again based on the alleged failings of the Defendants to regulate gun trafficking to

reduce the level of gun violence to which the plaintiff children are exposed, and that this failure

has had an “adverse effect” on African-American children, causing them to become disabled and

“preventing them from obtaining a public education.” Id. at ¶63. This Count further alleges that

“under the Firearm Owners Identification Act and otherwise, the defendants have used methods

of administration that permit more illegal guns in African American than white neighborhoods

and such methods serve no legitimate State purpose and deny the benefit of law enforcement to

the children of this State in an unfair and racially disparate manner.” Id. at ¶64.

       In each count, plaintiffs seek declaratory and injunctive relief. The injunction would

essentially command ISP to reallocate its law enforcement resources and modify its law

enforcement priorities: “to make a reasonable accommodation for the disabilities and special

needs of the plaintiff children, requiring that such accommodations consist of rules and

regulations” described earlier in the complaint at paragraph 28 (discussed at p. 2 of this

memorandum) regarding more intensive regulation of gun shops. Complaint at pp. 26-27. In

Count III, the injunction would require the ISP “to adopt reasonable gun trafficking regulations”

such as those listed in paragraph 28, “in order to eliminate the adverse racial impact of gun

violence on African-American children.” Id. at p. 29.



                                                   3
     Case: 1:18-cv-06675 Document #: 25 Filed: 01/31/19 Page 4 of 21 PageID #:67



        Defendants acknowledge that the gun violence in Chicago is an extremely significant and

difficult criminal problem that causes terrible harm to the city’s residents. ISP is one law

enforcement agency that, together with municipal, county, and federal law enforcement agencies

and prosecutors’ offices, is part of the broader law enforcement effort to address the problem of

gun violence. But, defendants’ role in law enforcement does not create civil liability as plaintiffs

allege. Defendants assert the following grounds in their motion to dismiss. First, the plaintiffs

lack standing to sue. The causal connections are too remote. There is no claim of actual injury

fairly traceable to the defendants that this Court can redress. Second, the facts asserted in this

complaint are not encompassed within the scope of Title II of the ADA, whose plain language

would not support this claim. Third, the facts alleged fail to state a claim under the Illinois Civil

Rights Act (ICRA). Finally, as an overarching point, the relief sought raises serious federalism

and comity concerns. Plaintiffs seek an injunction of potentially vast scope that would dictate

how a state law enforcement agency regarding how that agency deploys its limited resources to

protect public safety and combat crime. Federal courts should have the greatest reluctance to

exercise its injunctive powers in such matters. The ADA and Civil Rights Act are not avenues

for the exercise of such power. The proper place to seek the relief that the plaintiffs request is the

Illinois legislature.

                                           ARGUMENT

        I.       PLAINTIFFS LACK STANDING TO SUE UNDER THE ADA AND ICRA

        Title II of the ADA, 42 U.S.C. § 12132, provides: “[N]o qualified individual with a

disability shall, by reason of such disability, be excluded from participation in or be denied the

benefits of the services, programs, or activities of a public entity, or be subjected to

discrimination by any such entity.” To prevail, then, plaintiffs must show that they are (or



                                                  4
    Case: 1:18-cv-06675 Document #: 25 Filed: 01/31/19 Page 5 of 21 PageID #:68



represent) qualified individuals with disabilities; that they have been denied the benefits of a

program, service, or activity of a public entity; and that the denial or exclusion was “by reason of

such disability.” Illinois League of Advocates for the Developmentally Disabled v. Illinois

Department of Human Services, 60 F.3d 856, 878 (N. D. Ill. 2014); Brad K. v. Board of

Education of City of Chicago,787 F. Supp. 2d 734, 746-47 (N.D. Ill. 2011); Phipps v. Sheriff of

Cook County, 681 F.Supp.2d 899, 913 (N.D. Ill. 2009). The denial or exclusion must be “by

reason of such disability,” a requirement that the plaintiff show “but for” causation—that the sole

reason for the exclusion was the disability. Wisconsin Community Services v. City of Milwaukee,

465 F.3d 737, 752 (7th Cir. 2006).

       Under Article III of the Constitution, the jurisdiction of the court is limited to “Cases and

Controversies,” meaning a concrete dispute between two parties. Standing is the “irreducible

constitutional minimum” required to bring a case in federal court. Johnson v. Merrill Lynch,

Pierce, Fenner & Smith, 719 F.3d 601, 606 (7th Cir. 2013), quoting Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560 (1998). To have standing, a plaintiff must have sustained (1) an

injury in fact that is (2) fairly traceable to the challenged action of the defendant and not the

result of the independent action of some third party not before the court; and (3) it must be likely,

rather than speculative, that the injury will be redressed by a favorable decision. Johnson, 719

F.3d at 601; Lujan, 504 U.S. at 560-61.

       As the Court noted in Lujan, it is one thing if the plaintiffs themselves are the object of

the government action or inaction that is the subject of the suit and the source of the complained

of injury. The “traceability” requirement is easy to meet in that situation. It is quite another if the

object of the government’s regulation (or, like here, the alleged failure to regulate) is a third

party: “When, however …a plaintiff’s asserted injury arises from the government’s allegedly



                                                   5
    Case: 1:18-cv-06675 Document #: 25 Filed: 01/31/19 Page 6 of 21 PageID #:69



unlawful regulation (or lack of regulation) of someone else, much more is needed.” Id. at 562. In

such cases, standing is “ordinarily substantially much more difficult to establish.” Id.

       The allegations of this complaint fall well outside the proper boundaries of legitimate

standing. While there is no question the complaint adequately alleges the psychological trauma

to children who hear and are frightened by the sounds of gunshots, who personally see victims of

violence dead or dying at crime scenes, and who have to cope on a frequent basis with the news

of friends or loved ones killed or injured from gun violence, the complaint falls far short of

alleging injuries fairly traceable to the State, the Governor, and ISP and its Director. The real

harm to children is caused by third parties not before the Court, whom no injunction could reach

to truly remedy the problem. A gun shop may lawfully sell a gun to a person who uses the gun in

a crime. A gun shop also may violate the law in selling a gun to a person or a criminal might

steal the gun from the store or from a lawful purchaser. In all instances, however, the crime of

the gun store or the gun user cannot be attributed to ISP.

       Further, the gun used or purchased unlawfully might not have been sold in Illinois, as

plaintiffs note. Id. at ¶19. Responsibility for an out of state purchase certainly could not be

attributed to an Illinois police authority with no jurisdiction in another state. Individuals can

legitimately obtain Firearm Owner’s Identification Cards and concealed carry licenses. Their

independent decisions to use those weapons might be criminal, but from a causation perspective

the state defendants would not be the origin of the complained of injury. ISP also is not the only

law enforcement organization that has a role in gun regulation. As the complaint notes, ATF is

the federal authority that regulates guns. And local police departments, in the villages where gun

shops are located and other police departments where guns might be used or transferred illegally,




                                                  6
    Case: 1:18-cv-06675 Document #: 25 Filed: 01/31/19 Page 7 of 21 PageID #:70



could also be brought into this or similar cases if the allegations here were found to meet the

standing requirements of Article III.

       In effect, plaintiffs are urging stronger prosecutorial efforts (civil or criminal) against gun

shops. This does not establish the injury in fact requirement. “A private citizen lacks a judicially

cognizable interest in the prosecution or nonprosecution of another.” Children’s Healthcare is a

Legal Duty, Inc. v. Deters, 92 F.3d 1412, 1424 (6th Cir. 1996), quoting Diamond v. Charles, 476

U.S. 54, 64 (1986) (separate opinion of Batchelder, J.) “[T]he right to have the government

follow the law is not by itself sufficient to confer jurisdiction on a federal court.” Children’s

Healthcare, 92 F.3d at 1424.

       The final part of the standing inquiry--that a favorable ruling from the court will likely

redress the alleged wrong—is just as impossible to achieve. Count I is a Title II claim focusing

on public education. ISP does not have a role in public education, and local public schools are

not run by the State. Illinois public schools are locally controlled by locally elected school

district boards. State aid is provided, but Illinois law does not create a private right of action

against the State to fund schools at a particular level or provide a specific set of services. The

Illinois Supreme Court has held this repeatedly. Lewis E. v. Spagnolo, 186 Ill.2d 198,209 (1999);

Committee for Educational Rights v. Edgar, 174 Ill.2d 1, 29 (1996); Blasé v. State, 55 Ill.2d 94,

99-100 (1973).

       Despite the lack of connection between ISP and public education, plaintiffs ask this Court

to enter an injunction directed not at any public schools, but at ISP -- to “make a reasonable

accommodation for the disabilities and special needs of the plaintiff children.” It is difficult to

see how the alleged harm suffered by the children in public schools could be redressed by an

injunction directed not at public schools, not at addressing the special education needs of



                                                   7
    Case: 1:18-cv-06675 Document #: 25 Filed: 01/31/19 Page 8 of 21 PageID #:71



children, and not at addressing the psychological care some children might need as a result of

living near gun violence. Rather, plaintiffs seek an injunction directed against the police

regarding the regulation of gun shops. It is difficult to see how greater regulation of gun shops

would meaningfully serve as an “accommodation” to children already psychologically harmed,

as that term is understood under the ADA.

       Redressability is another fatal problem with plaintiffs’ complaint, as it was in an ADA

case brought against the City of Chicago and others regarding public school closures. McDaniel

v. Board of Education of City of Chicago, 956 F.Supp.2d 887 (N.D. Ill. 2013). Plaintiffs in

McDonald alleged the closures would disproportionately harm students with disabilities, and that

the schools selected for closure were those with large African-American attendance. The Board

of Education runs Chicago schools; the plaintiffs also named the City of Chicago as one of the

defendants. The court (Judge Lee) dismissed the City on the grounds that an injunction against

the City would not be meaningful, because it could not prevent the school closures. As the Court

noted, “a plaintiff’s claims for injunctive relief must be dismissed because the court cannot

enjoin a defendant to act in any way that is beyond the defendant’s authority in the first place.”

Id. at 893 (internal quotation marks and citations omitted).

       In another case where a city was sued under the ADA for the alleged educational failings

of the school board, the court stated, in rejecting the claim: “As for Title II, it cannot be read to

impose strict liability on public entities that neither caused plaintiffs to be excluded nor

discriminated against them.” Bacon v. City of Richmond, 475 F.3d 633 (4th Cir. 2007). While the

Illinois State Board of Education (not a party to this case) has some oversight of public

education, and State aid partially funds local schools, it is nevertheless not the case that the State,

the Governor, or ISP would be in a position to impose ADA “accommodations” that might be



                                                   8
    Case: 1:18-cv-06675 Document #: 25 Filed: 01/31/19 Page 9 of 21 PageID #:72



applicable to local schools that are under local control. The remedy must have some relation to

the conduct of a defendant. Id. at 638. That is the point of the redressability requirement.

       Similarly, in Count II, it is difficult to imagine how this Court could require a “reasonable

accommodation for the disabilities and special needs of the plaintiff children in the conduct of

the federally assisted law enforcement programs designed to protect the people of the State” by

ISP. Complaint, ¶60. Although plaintiffs are correct that law enforcement is designed to protect

the people of the State as a whole, law enforcement resources are not, at a societal level,

designed to “accommodate” persons with disabilities as that term is used in the ADA. Thus, no

injunction from this Court directed at the State, the Governor, or ISP could reasonably be

expected to redress an entire state’s crime problem in order to accommodate disabilities resulting

from that crime problem.

       Count III, the state law claim under the Illinois Civil Rights Act, is also far too general to

meet the test of standing. ISP provides law enforcement on a statewide level. It is not running a

specific program whose “criteria” or “methods of administration” have a disparate racial impact.

Criminal acts committed by third parties are not as a matter of legal liability attributable to the

police. In a case in the Circuit Court of Cook County, the plaintiff was a community organization

whose members include citizens living in largely African-American neighborhoods affected by

gun violence from firearms purchased at firearms dealers located in Riverdale and Lincolnwood.

Coalition for Safe Chicago Communities v. Village of Riverdale, 2016 WL 1077293 (Cir. Ct.

Cook County). Plaintiffs sued those municipalities under ICRA, alleging a failure by them to

regulate the dealers adequately. Judge Valderrama found that the complaint failed on all the

standing criteria: it did not present an actual concrete injury, but only a generalized grievance, id.

at *8; the alleged injury was not fairly traceable to defendants, id. at *10; and the injury was not



                                                  9
    Case: 1:18-cv-06675 Document #: 25 Filed: 01/31/19 Page 10 of 21 PageID #:73



likely to be redressed by the grant of the requested relief, id. at 10. Among other reasons cited by

the court was the fact that the gun dealers in these suburbs were not the sole source of firearms

recovered at Chicago crime scenes. Id.

        To summarize: Under Lujan, plaintiffs must allege an injury “fairly traceable” to

defendants’ conduct, and not resulting from the acts of “someone else,” as Lujan put it--third

parties. And plaintiffs must show that meaningful redress by the Court of the asserted injury is

“likely.” Those “irreducible minimum” requirements to maintaining a federal case cannot be met

here. This case should be dismissed for lack of standing.

        II.    PLAINTIFFS HAVE NOT BEEN EXCLUDED FROM ANY
               GOVERNMENT SERVICES, PROGRAMS, OR ACTIVITIES BY
               REASON OF THEIR DISABILITY

        Title II of the ADA addresses disability discrimination by governmental units and

agencies. The class of people protected are “qualified individuals with a disability.” 42 U.S. C. §

12131(2). Such a person, with the reasonable assistance of assistive technologies and reasonable

modifications to architectural, communication, or transportation barriers, or the provision of

auxiliary aids or services, is “qualified” when he or she “meets the essential eligibility

requirements for the receipt of services or the participation in programs provided by a public

entity.” Id.

        Under Section 12132, “no qualified individual with a disability shall, by reason of such

disability, be excluded from participation in or be denied the benefits of the services, programs,

or activities of a public entity, or be subjected to discrimination by any such entity.” 42 U.S.C.§

12132. When a statute does not expressly define its terms, federal courts should look to the

words’ plain meaning. Huzar v. Groupon, 2018 WL 3619388 at *3 (N.D. Ill. 2018); see also

Smith v. United States, 505 U.S. 223, 228 (1993). Here, on the face of the statute, there is an



                                                 10
    Case: 1:18-cv-06675 Document #: 25 Filed: 01/31/19 Page 11 of 21 PageID #:74



obvious and inescapable disconnect between the facts alleged in the complaint and the coverage

of section 12132.

       The paradigm case under the ADA is straightforward. The government agency runs a

program—e.g., a park district class, a welfare program, or a prison vocational program. A person

with a physical or mental disability wants to participate, and could qualify but is rejected because

of the disability. There is no need to pause on the issues of standing or coverage. The person has

suffered an injury; the injury is directly traceable to the government entity running the program,

service, or activity that has allegedly denied the disabled person equal access, and a court has

tools readily available to redress that injury. There is also no manifest disconnect with the terms

of the statute: the dispute clearly concerns a “service,” “program,” or “activity.”

       By contrast, the facts of this case fit nowhere within the plain meaning of Title II. The

decisions by a law enforcement agency, like ISP, regarding how to allocate its resources to

protect public safety—e.g., to what extent it should address drug interdiction, domestic violence,

Internet fraud, or gun violence—are not “programs, activities, or services” which a “qualified

individual with a disability” would be “excluded from” or “denied the benefits of.” General law

enforcement decisions concerning prosecutorial and investigative priorities are not “programs”

which create possible causes of action under Title II. Title II does arguably cover some activities

of police departments. For example, some courts have held that arrests are a form of service or

activity covered by the ADA. Others disagree. See Haberle v.Troxell, 885 F.3d 170, 178-79 (3rd

Cir. 2018). But an arrest is very different from the kind of police decision making involved in

this case. It is much easier to see the causal connections and scope of the statutory coverage in a

case where the police department is engaging directly with a person, transporting the mentally or

physically disabled person in a vehicle, and is responsible for his well-being during the person’s



                                                 11
    Case: 1:18-cv-06675 Document #: 25 Filed: 01/31/19 Page 12 of 21 PageID #:75



time in police’s custody. Here, plaintiffs allege no direct interaction with the State Police

whatsoever.

       With respect to the plaintiffs’ claim that ISP is harming plaintiffs’ right to a public

education by virtue of its approach to its regulation of gun shops, the disconnect is even larger.

The ADA does not impose liability on public entity A for a program or activity totally within the

jurisdiction and control of public entity B. Again, the plain meaning of the statute is that no

qualified person shall be denied services by a public entity, or be subjected to discrimination by

any such entity. There is no claim the public schools are denying the plaintiffs any services or

discriminating against them in any way, and certainly not at the behest of the state defendants.

And of course, the public schools are not defendants in this case. This is a case where the court

can begin and end its analysis with the statutory language.

        “A qualified individual with a disability” means a person who, “with or without

modifications to rules, policies, or practices,” “meets the essential eligibility requirements for the

receipt of services or the participation in programs or activities provided by a public entity.” 42

U.S. C. 12131(2). Again, it is difficult to conceptualize how the plaintiffs (or any other discrete

group of people) “meet the essential eligibility requirements” of criminal law enforcement

activities. There are no “eligibility requirements,” because this is not a “program” anybody is

eligible for. See Ashby v. Warrick County School Corporation, 908 F.3d 225, 232 (7th Cir.

2018) (“the question whether a particular event is a service, program, or activity of a public

entity turns on what the public entity itself is doing, providing, or making available”); Mary Jo

C. v. New York State and Local Retirement System, 707 F.3d 144, 153 (2nd Cir. 2013) (Title II

requires that covered entities make reasonable accommodations in order to provide qualified




                                                 12
    Case: 1:18-cv-06675 Document #: 25 Filed: 01/31/19 Page 13 of 21 PageID #:76



individuals with an equal opportunity to receive benefits from or participate in programs run by

such entities).

        Although “services, programs, and activities” are broad terms, and were meant to be,

courts construing the reach of Title II have recognized that its scope “is not limitless.” Noel v.

New York City Taxi and Limousine Commission, 687 F.3d 63, 69 (2nd Cir. 2012) A number of

cases demonstrate this, in factual circumstances where the targeted state agency has significantly

greater connection to a private entity or another governmental entity alleged to be doing

something wrong. In these cases, courts have ruled the ADA is not applicable to the government

entity once or twice removed. The state’s licensure of private entities is one area where this issue

arises. In Noel, plaintiffs alleged that taxi services in New York City failed to give meaningful

access to persons with disabilities. Plaintiffs asserted that the city agency that licenses and

regulates taxi companies was liable under the ADA because of its pervasive regulation of the taxi

industry. The Court of Appeals rejected the argument, noting that “an activity does not become a

‘program or activity’ of a public entity merely because it is licensed by the public entity.” Id. at

70 (citation omitted). The government entity’s licensing standards themselves are covered by the

ADA, but the private licensee’s conduct itself is not. Id. See also Tyler v. City of Manhattan, 849

F. Supp. 1429, 1441-42 (D. Kan. 1994) (business holding liquor licenses; city licensure not a

service, program or activity of the public entity); Reeves v. Queen City Transportation, Inc., 10

F.Supp.2d 1181 (D. Col. 1998) (government licensee of limousine company not liable under

Title II for discriminatory acts of the private company).

        In Noel, like here, plaintiffs argued that the government regulator could have done more.

Even though the government could have done more by requiring more accessible taxi licenses,

something the ADA does not compel, the licensing authority does not bar taxi owners from



                                                  13
    Case: 1:18-cv-06675 Document #: 25 Filed: 01/31/19 Page 14 of 21 PageID #:77



doing more on their own: “No doubt, more such taxis would be on the streets if the [NYC

agency] required more of them to be accessible. But the [licensing agency’s] failure to use its

regulatory authority does not amount to discrimination within the meaning of the ADA or its

regulations.” 687 F.3d at 73. The connection between ISP and the Governor to gun shops on the

one hand, or public schools on the other, is far more tenuous than the relationship between a

licensing agency and the businesses it licenses.

        Normally, a claim of discrimination will involve some comparative element. In an ADA

case, the claim is that the otherwise qualified person with the disability, despite the possibility of

a reasonable accommodation, cannot access the program or service available to qualified people

without the disability. It is not an ADA claim if the rules hurt the disabled person “solely by

virtue of what they have in common with other people.” Henrietta D. v. Bloomberg, 331 F.3d

261, 276 (2nd Cir. 2003). “In other words, there must be something different about the way the

plaintiff is treated ‘by reason of…disability.’” Id. “We have long recognized that the basic

analytical framework of the ADA includes such a comparative component.” Id. Here, there is no

comparative component. The allegation is not that ISP is regulating gun shops in some areas and

not in others based on someone’s disability. The problem of gun violence in Chicago is pervasive

and cannot be attributed to any action or inaction of the state defendants taken “by reason of”

someone’s disability.

        The Department of Justice has issued extensive regulations under the ADA. Given the

statutory text itself, it is not necessary to look to the regulations or the DOJ’s interpretations for

guidance on the meaning of “services, programs, or activities.” But we would briefly point out

several regulations that clearly indicate that the emphasis is on discrimination—treating the

disabled person worse than someone who is not disabled, with respect to a specific service or



                                                   14
    Case: 1:18-cv-06675 Document #: 25 Filed: 01/31/19 Page 15 of 21 PageID #:78



activity. For example, the regulations state that the public entity “may not deny a qualified

individual with a disability the opportunity to participate in or benefit from the aid, benefit, or

service.” 28 C.F.R. § 35.130(b)(1)(i). There is no allegation the State or ISP is “denying”

anything to a person with a disability. Plaintiffs allege law enforcement efforts are inadequate

with respect to gun control, a quite different assertion that is much more general and applicable

to everyone. The DOJ regulations also state that the governmental entity may not “afford a

qualified individual with a disability an opportunity to participate in or benefit from the aid,

benefit, or service that is not equal to that afforded others.” Id. at (b)(1)(ii). Again, even

assuming that discretionary law enforcement decisions by ISP are a “program” or “benefit” or

“service,” there is no claim here that the law enforcement effort is not “equal” or that the State is

taking discriminatory actions with respect to a plaintiff’s public education that is not “equal”

based on the plaintiff’s disability.

        Even assuming the allegations of this case fall under the terms of 42 U.S.C. §12132,

disability discrimination can be established in one of three ways: (1) the defendant intentionally

acted on the basis of disability, (2) the defendant refused to provide a reasonable modification, or

(3) the defendant’s rule disproportionately impacts disabled people. A.H. v. Illinois High School

Athletic Association, 881 F.3d 587, 593 (7th Cir. 2018). The complaint alleges none of these

elements that would plausibly meet the pleading standards of Ashcroft v. Iqbal, 556 U.S. 662

(2009). Here, there is no claim that ISP has intentionally acted on the basis of disability; refused

to provide a reasonable modification, because there is no program or activity alleged within the

contemplation of the ADA that could be modified; and likewise there is no “rule” discriminating

against (disproportionately impacting) disabled people. ISP has taken no action distinguishing

between disabled and non-disabled people in any manner, regarding any “service,” “program,”



                                                  15
    Case: 1:18-cv-06675 Document #: 25 Filed: 01/31/19 Page 16 of 21 PageID #:79



or “activity.” Moreover, the Seventh Circuit has held that plaintiffs must establish but-for

causation—that but for the plaintiffs’ disability, the plaintiffs would have been able to access the

services or benefits desired. A.H., id., quoting Wisconsin Community Services, Inc. v. City of

Milwaukee, 465 F.3d 737, 752 (7th Cir. 2006). There is no causal link between the plaintiffs’

disability and how a state police organization operates across the entire state regarding the entire

criminal code of Illinois.

       III.    AN EXPANSIVE READING OF THE ADA WOULD CONTRAVENE THE
               ELEVENTH AMENDMENT

       There remains a question concerning the Eleventh Amendment. Two of the defendants in

this case are the State itself and a state agency, the Department of State Police. The other two,

the Governor and Director of the Department of State Police, are in theory at least not subject to

the Eleventh Amendment bar under Ex parte Young, 209 U.S. 123 (1908). Congress clearly

intended to abrogate the Eleventh Amendment for Title II ADA claims against the State. 28

U.S.C. § 12202. However, it still has to be determined if that abrogation was permissible under

section 5 of the Fourteenth Amendment, because Congress cannot use its section 5 powers to

impose new liabilities on states beyond the scope of the Fourteenth Amendment. Tennessee v.

Lane, 541 U.S. 509, 518-20 (2004). See also City of Boerne v. Flores, 521 U.S. 519 (1997).

Congress may not impose remedies that are disproportionate to the injury. For Title II claims, the

validity of the Congressional override of the Eleventh Amendment has to be evaluated on a

claim-by-claim basis.

       In United States v. Georgia, 546 U.S. 151 (2006), the Supreme Court established a three-

part test to determine if Congress validly abrogated a state’s sovereign immunity from suit in a

particular Title II claim. A court must determine on a claim-by-claim basis (1) which aspect of

the State’s alleged conduct violated Title II; (2) to what extent such misconduct also violated the

                                                 16
    Case: 1:18-cv-06675 Document #: 25 Filed: 01/31/19 Page 17 of 21 PageID #:80



Fourteenth Amendment; (3) insofar as such misconduct violated Title II but did not violate the

Fourteenth Amendment, whether Congress’s purported abrogation of sovereign immunity as to

that class of conduct is nevertheless valid. Id. at 159. See also Mary Jo C. v. New York State and

Local Retirement System, 707 F.3d at 152 ; Babcock v. Michigan, 812 F.3d 531, 533-34 (6th Cir.

2016). If the plaintiff cannot state a valid Title II claim, the court does not need to reach the

sovereign immunity issue. Mary Jo C., 707 F.3d at 152.

       This Court should not have to reach the constitutional question, because the challenged

actions (or inactions) alleged against the State defendants do not violate the ADA. But even in

the event the Court were to read the ADA as expansively as plaintiffs suggest, such an expansive

reading would raise serious constitutional questions, by imposing liability on the State not just

far beyond any conceivable meaning of the Fourteenth Amendment, but indeed contrary to the

Fourteenth Amendment. It is well established that the State and state actors are not

constitutionally liable, absent special circumstances or where the State itself created the danger,

for private violence inflicted by private parties. There is no constitutional duty to prevent such

violence. DeShaney v. Winnebago County Department of Social Services, 489 U.S. 189 (1989);

Hernandez v. City of Goshen, Indiana 324 F.3d 535, 538 (7th Cir. 2003) (police departments

have no duty to protect private persons from injuring each other, at least where the police

department has not itself created the danger); Windle v. City of Marion, Indiana, 321 F.3d 658,

662 (7th Cir. 2003) (same).

       Plaintiffs put forward an incredibly expansive reading of the ADA that could subject the

State to wide-ranging liability for failing to prevent crimes. It would involve federal courts in

micromanaging how law enforcement agencies do their jobs, and would raise serious federalism

concerns. And such a broad reading of Title II could not be confined to law enforcement. There



                                                  17
    Case: 1:18-cv-06675 Document #: 25 Filed: 01/31/19 Page 18 of 21 PageID #:81



are many state laws that provide social services, nutrition assistance, medical care, educational

resources, and public health programs, such as abating lead poisoning in low-income areas. Such

generalized claims alleging “the State could have done more” would become the new norm in a

dramatic expansion of ADA liability. These are claims the language of Title II cannot bear, and

to allow such claims to proceed would in all likelihood be unconstitutional.

       IV.     THE COMPLAINT FAILS TO STATE A CLAIM UNDER THE ILLINOIS
               CIVIL RIGHTS ACT

       Count III is a claim under the Illinois Civil Rights Act (ICRA), 740 ILCS 23/5(a)(2).

Modeled on Title VI of the federal Civil Rights Act, it prohibits the State from utilizing “criteria

or methods of administration that have the effect of subjecting individuals to discrimination

because of their race, color, national origin, or gender.” In Count III, plaintiffs allege that “the

defendants’ failure to issue reasonable gun trafficking regulations to reduce the level of gun

violence to which the plaintiff children are exposed, under the authority granted to the Illinois

Department of State Police, has had an adverse effect upon African-American children….”

Complaint, ¶63. Plaintiffs further allege that “Under the Firearms Owners Identification Act and

otherwise, the defendants have used methods of administration that permit more illegal guns in

African American than white neighborhoods and such lax methods have subjected the plaintiff

children to discrimination on the basis of their race.” Plaintiffs further allege that such lax

methods “serve no legitimate State purpose and deny the benefit of law enforcement to the

children of this State in an unfair and racially disparate manner.” Complaint, ¶64.

       Essentially, plaintiffs are alleging that criminal and civil regulatory laws are not being

enforced vigorously enough, and that more regulations are needed. As noted with respect to the

ADA claims, there is no specific program or activity in which ISP or any state agency is directly

engaged with the plaintiffs. All law enforcement agencies set priorities for the use of their finite

                                                  18
    Case: 1:18-cv-06675 Document #: 25 Filed: 01/31/19 Page 19 of 21 PageID #:82



resources. Enforcement of laws depends on resources (tax dollars) available to fund those efforts.

Appropriations vary yearly under the state budget. These very general and always-present

considerations are not a “criteria” or “method of administration” action under ICRA.

       After the U.S. Supreme Court limited the scope of disparate impact claims brought under

Title VI of the Federal Civil Rights Act in Alexander v. Sandoval, 532 U.S. 275 (2001), the

Illinois legislature passed ICRA, which in effect preserved the Title VI cause of action in Illinois

law, but was not intended to create new rights beyond what had been previously recognized in

federal law. Illinois Native American Bar Association v. University of Illinois, 368 Ill.App.3d

321, 327 (2006); Weiler v. Village of Oak Lawn, 86 F.Supp.3d 874, 889 (N.D. Ill. 2015). In

federal civil rights law, mere statistical disparities in the operation of laws on protected classes of

persons are not enough to state a claim. As the Court noted in an employment discrimination

case brought under Title VII, plaintiffs are responsible for “isolating and identifying the specific

employment practices that are allegedly responsible for any observed statistical disparities.”

Watson v. Fort Worth Bank and Trust, 487 U.S. 977, 994 (1988). In an ICRA claim, plaintiffs

would be responsible for isolating specific “criteria and methods of administration” that are

allegedly discriminatory. It would not be enough to merely plead, as they have, that law

enforcement could do more to get guns off the street. And once a specific practice has been

identified, and echoing the earlier discussion of the standing problem, the Court has held that

“causation must be proved.” Id.

       In this case, plaintiffs have failed to allege a claim under ICRA, for many of the same

reasons they have not under the ADA. The causal links are too tenuous between any alleged

failing by the State or ISP and particular events of gun violence, trauma, and the difficulties in

education that children living in high crime areas experience. In the very similar case of



                                                  19
    Case: 1:18-cv-06675 Document #: 25 Filed: 01/31/19 Page 20 of 21 PageID #:83



Coalition for Safe Chicago Communities v. Village of Riverdale, discussed earlier on the

standing issue, the Court also dismissed the ICRA claim on the merits against the two

municipalities where the two gun shops were located. Judge Valderrama found that the plaintiffs

failed to allege a specific, identifiable criteria or method of administration utilized by the

municipalities. 2016 WL 1077293 at *13. In essence, the court concluded, without quoting

Watson directly, that plaintiffs failed to “isolate and identify” the specific practice allegedly

causing a discriminatory impact. The court also concluded that the alleged lack of policies and

practices by the municipalities was insufficient to state an ICRA claim. Id.

       Again, if plaintiffs’ interpretation of ICRA were accepted, ICRA would be exposing state

agencies to vast areas of liability, clearly beyond the scope of the federal laws on which it is

based, and certainly beyond anything the General Assembly intended. For every fiscal year state

budget, claims could be made challenging budget cuts to certain programs that any group of

plaintiffs might believe, by however uncertain a causal connection, harmed their educational

prospects or had the potential to increase crime, even if the elected branches of government

disagreed in good faith or nevertheless felt compelled to make those cuts because of budgetary

realities. ICRA simply cannot be read so broadly.

       CONCLUSION

       For the foregoing reasons, defendants request that their motion to dismiss be granted. In

the alternative, if the federal claims are dismissed, the Court can decline to exercise jurisdiction

over the state law claim. 28 U.S.C. § 1367 (c)(3).




                                                  20
   Case: 1:18-cv-06675 Document #: 25 Filed: 01/31/19 Page 21 of 21 PageID #:84



                                            Respectfully submitted,

KWAME RAOUL
Attorney General of Illinois         By:    /s/ Thomas A.Ioppolo
                                            Thomas A. Ioppolo
                                            Assistant Attorney General
                                            100 W. Randolph Street, 13th Floor
                                            Chicago, Illinois 60601
                                            312-814-7198 / 312-814-6131
                                            tioppolo@atg.state.il.us




                                       21
